Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 26-31, 51-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN-104380140-A).
Regarding claims 1, 26, 51-52, 55-58, Li discloses a system, UE, method and computer-executable instructions comprising:
Li discloses a method performed by a user equipment (UE) in a multi-beam communication system, the method comprising: 
receiving a positioning measurement request from a network entity (see step 402 measurement request, Fig. 8);
in response to reception of the positioning measurement request, attempting to use the same receive (RX) beam to receive a plurality of positioning reference signals from one or more transmission-reception points (TRPs) (the Base stations are the TRPs) and/or to use the same transmit (TX) beam to transmit the plurality of positioning reference signals to the one or more TRPs (the use of NBAP and measurement of UL/DL timing at the user equipment is an indication of “attempting” to use the same beam for TX/RX since it is previously determined as the beast beam to send over measurement request, paragraphs 0082-0086) and 
providing a positioning measurement report to the network entity in response to the positioning measurement request, the positioning measurement report indicating that the same RX beam and/or the same TX beam was used (see Fig. 9, paragraph 0089)(selection of a beam with start and stop range is a success of narrowing down the positioning of UE), a degree of success with using the same RX beam and/or the same TX beam, or both.
Regarding claims 2, 27, Li discloses the plurality of positioning reference signals comprises a plurality of downlink positioning reference signals (measurement at the UE is receiving from serving BSs which transmit downlink signal), and 
the positioning measurement report comprises any one or more of reference signal received powers (RSRPs), times of arrival (ToAs), received signal time differences (RSTDs), and angles of arrival (AoAs) of the plurality of positioning reference signals (NBAP response message from the base station comprises base station of the RTT. measuring a response from the user equipment comprises RxTx at the user equipment, paragraph 0059)(measurement of timing RxTx/RTT comprises RTTDs).
Regarding claims 3, 28, Li discloses wherein the positioning measurement request is received during operation of the UE in which the UE is configured to change the TX beam during transmission of the plurality of positioning reference signals and/or change the RX beam during reception of the plurality of positioning reference signals (in response to the measurement request, the base station determines a beam service of UE in a plurality of beams, paragraph 0071).
Regarding claims 4, 29, Li discloses wherein the positioning measurement request is received in a downlink control information (DCI) and/or in a media access control (MAC) control element (CE)(change of serving beam instruction/control is known contained in a control channel).
Regarding claims 5-6, 30-31, Li discloses wherein the positioning measurement request includes an explicit beam lock request (the service beam of beam information of the user device positioning user equipment in the area of the sector. This region is substantially less than the entire sector, if it is used for any other positioning methods (e.g., RTT locating method), better precision is able to obtain the determined position, paragraph 0069)(locking to the best beam is for positioning purposes with better accuracy).
Regarding claims 53-54, Li discloses the network entity comprises a base station and location server, and the communication device comprises at least one transceiver and network interface (see Fig. 8)(Bs is used between the RNC/CN and UE with two way communication)(communication between BS and RNC/CN is through network interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 25, 44-45, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN-104380140-A) as applied to claims 1, 26 above, and further in view of Askar (WO-2019096802-A1).
Regarding claims 19-20, 25, 44-45, 50, Li does not specifically discloses receiving a beam lock capability request from the network entity; and providing a beam lock capability report to the network entity in response to receiving the beam lock capability request or positioning measurement request specifies two or more positioning reference signals of the plurality of positioning reference signals to which a beam lock is to be applied.
However, Askar teaches beam locking capability and a plurality of positioning reference signals (apparatus 10 is configured for receiving a locking signal 24. The locking signal 24 may indicate a request for locking the beam pattern 14 and the at least one communication parameter, bottom paragraph, page 6)( based on a report of the apparatus reporting the beam configuration and communication parameter used, a wanted configuration may be awaited and then locked)(A beam pattern may comprise one or more beams which are to be understood as directing an antenna capability, A beam may comprise one or more main lobes; bottom paragraph , page 3)( (An acknowledge or response or confirmation signal may be transmitted between some or even all steps of the measurement, 1st paragraph, page 24). 
It would have been obvious to modify Li with Askar by incorporating communicating beam capability information and multiple beams assignment with acknowledgement indication in order to fully utilize a beamforming capability in communicating multiple BSs at the same time. 

Allowable Subject Matter
Claims 7-18, 21-24, 32-43, 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov